Citation Nr: 0635037	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  96-42 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for history of left ankle sprain, status-post 
arthroscopic examination. 

2.  Entitlement to an increased evaluation in excess of 10 
percent for history of right ankle sprain, status-post joint 
arthroscopy. 

3.  Entitlement to an initial evaluation in excess of 30 
percent for major depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from two separate rating decisions dated 
in July 1996 and September 1998 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In 
the July 1996 rating decision, the RO granted separate 
increased ratings of 10 percent for the appellant's bilateral 
ankle disabilities, which had initially been assigned 
noncompensable evaluations. See December 1977 rating 
decision.  Specifically, the RO assigned a temporary 100 
percent evaluation for the appellant's right ankle disability 
effective from December 20, 1995 to January 31, 1996 based 
upon surgical or other treatment necessitating convalescence.  
The appellant was then assigned separate 10 percent 
evaluations for both his right and left ankle disabilities 
effective February 1, 1996 and April 10, 1996, respectively.  

The September 1998 rating decision granted service connection 
for major depression and assigned a 10 percent evaluation 
effective November 2, 1997.  The appellant, who had active 
service from March 1961 to February 1967 and from January 
1976 to August 1977, appealed the July 1996 and September 
1998 rating decisions to the BVA.  After additional medical 
evidence was associated with the claims file but prior to 
certification to the Board, the RO issued a subsequent rating 
decision dated in July 2000 in which the appellant's major 
depression disability rating was increased from 10 percent to 
30 percent effective November 2, 1997.  Thereafter, the case 
was referred to the Board for appellate review.  

The Board remanded the case for further development in June 
2003.  Subsequent to the completion of this development, the 
case was returned to the Board for further review.

The Board notes that in a September 2006 informal hearing 
presentation, the appellant's representative raised a claim 
for an extraschedular rating based on individual 
unemployability due to a service-connected disability (TDIU). 
See September 2006 informal hearing presentation, p. 8.  This 
matter has not been prepared for appellate review and is 
therefore REFERRED to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claims of entitlement to increased evaluations 
for his right ankle disability, left ankle disability, and 
major depression disorder disclose a need for further 
development prior to final appellate review.  

Specifically, the appellant contends that he is entitled to 
increased ratings for his ankle disabilities on the basis 
that his current evaluations do not accurately reflect the 
severity of the symptomatology associated with those 
disabilities. May 1997 RO hearing transcript; September 2006 
informal hearing presentation.  The appellant has been 
afforded several VA orthopedic examinations over the course 
of this appeal. See examination reports dated in May 1996, 
August 1997 and January 2003; September 1997 VA medical 
opinion.  The last of these examinations occurred in January 
2003.  At that time, the appellant reported experiencing 
pain, weakness, stiffness, numbness, giving way, easy 
fatigability, and lack of endurance in both of his ankles; as 
well as flare-ups of ankle pain. See January 2003 examination 
report, pgs. 3-4.  He denied any swelling, heat, or redness 
in his ankles. Id.  He indicated that his right ankle did not 
lock or give way, but noted that his left ankle did give way 
when he walked downward on an incline. Id.  The appellant 
complained of fatigability and lack of endurance; reporting 
that he had problems with prolonged standing, sitting, and 
driving as well as with descending stairs. Id.  He used a 
cane and shoe inserts and took Vicodin for the pain, but he 
denied the use of crutches, braces, or corrective shoes. Id., 
p. 4.  He also indicated that he was asked to retire from his 
job due to his immobility. Id.  The appellant reported that 
he hired people to perform his housekeeping tasks and gave up 
activities. Id.  He further stated that he stayed home most 
of the time due to his pain. Id. 

Physical examination of the appellant's right ankle in 
January 2003 revealed that the appellant had 20 degrees of 
dorsiflexion with pain at 10 degrees and 30 degrees of 
plantar flexion with pain at 25 degrees. Id., p. 4.  The 
appellant's left ankle was found to have 10 degrees of 
dorsiflexion with pain at 5 degrees and 35 degrees of plantar 
flexion with pain at 25 degrees. Id., pgs. 4-5.  In addition, 
the appellant was noted to have a valgus angulation of the os 
calcis in relationship to the long axis of the tibia; and he 
had discomfort with manipulation of the Achilles tendon. Id., 
p. 5. His right foot had supination to 15 degrees and 
pronation to 10 degrees, and his left foot had supination to 
10 degrees and pronation to 15 degrees. Id.  Objective 
evidence of pain on motion included the appellant's 
statements, tenderness to palpation, and guarding of 
movement. Id.  There was no weakness of the bilateral ankles; 
nor was ankylosis present. Id.  It was noted that the 
appellant did not carry a diagnosis of arthritis of the 
bilateral ankles and that there were no clinical or 
diagnostic tests to support such a diagnosis. Id.  The 
examiner diagnosed the appellant with probable anterior 
tibial impingement syndrome that was related to his service-
connected injury to both of his ankles. Id.  He stated that 
impingement mechanics were altered by arthroplastic 
procedures; and the condition was resolved. Id.  In addition, 
the examiner assessed the appellant with peripheral 
neuropathy secondary to diabetes mellitus and probable 
synovitis of the bilateral ankles that was as likely as not 
related to diabetes and hyperlipidemia. Id.  He commented 
that the appellant's ankle and foot pain were associated with 
his peripheral neuropathy. Id.  

The appellant's representative has contended that the 
appellant experiences marked limitation of motion of both his 
right and left ankles; and that he is also entitled to an 
increased rating based upon the painful ankle motion he 
experiences. See September 2006 informal hearing 
presentation, pgs. 4-5.  Alternatively, the representative 
states that the available evidence of record is too old for 
an adequate evaluation of the appellant's symptomatology as 
the evidence indicates that the appellant's condition has 
progressively worsened. Id., p. 6.  As such, he contends that 
the appellant should be afforded a new VA orthopedic 
examination. Id.    

The Board acknowledges that the last VA orthopedic 
examination of record occurred over three years ago.  
Although the mere passage of time does not necessarily 
require that a VA examination be rescheduled, where the 
evidence of record does not reflect the current state of a 
veteran's disability, a VA examination must be conducted. See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  At present, 
the Board is now in a situation in which it appears that the 
appellant's symptomatology in regards to his bilateral ankle 
disabilities has increased in severity; and the January 2003 
VA examination report may not be suitable for rating 
purposes.  As such, the Board finds that a remand is 
necessary in this case in order for the appellant to be 
afforded a new VA orthopedic examination to determine the 
current nature and severity of his bilateral ankle 
disabilities. 

In addition to a new orthopedic examination, the Board finds 
that the appellant should also be afforded an updated 
psychiatric examination upon remand as well.  The Board 
observes that the last VA examination of record in regards to 
the appellant's major depression disorder claim was 
administered in April 2000.  At that examination, the 
appellant denied ever being mentally hospitalized. See April 
2000 examination report, p. 3.  He was ultimately diagnosed 
with major depression by history; and assigned a GAF score of 
70. Id., pgs. 4-5.  

Since the April 2000 VA psychiatric examination, VA medical 
records dated from January 2003 to April 2003 have been 
associated with the claims file.  These records document that 
the appellant was hospitalized in March 2003 with complaints 
of depression and suicidal ideas despite taking his 
medication.  The appellant indicated that his depression had 
worsened and that he was not sleeping and had no energy.  He 
had poor concentration with anxiety episodes, vague suicidal 
ideas, and crying episodes.  A mental status examination 
found the appellant to be alert and oriented to person, time, 
and place; but he answered questions slowly and had a slow 
thought process.  His mood and affect were depressed with 
vague suicidal ideas, but there was no suicidal plan or 
intent.  The appellant was diagnosed with a recurrent and 
severe major depressive disorder without psychosis, and his 
GAF scores were listed as 35/65 (a 35 GAF score upon entrance 
to the hospital; a 65 GAF discharge score).  Based upon this 
evidence, the Board finds that a new VA psychiatric 
examination is appropriate. See September 2006 informal 
hearing presentation, pgs. 7-8 ("Alternatively, [the 
appellant's increased ratings claim] should be remanded for a 
new C&P examination that provides recent evidence").   

Lastly, in regards to both claims, the Board is of the 
opinion that proper VCAA notice has not been provided to the 
appellant.  While the appellant was sent notice of the VCAA 
in January 2001, the letter did not inform him of the 
elements necessary to establish entitlement to his claims. 
See January 2001 letter.  The letter also did not inform the 
appellant of what specific evidence the VA would seek to 
provide or what evidence the appellant was expected to 
provide.  Lastly, the letter did not request that the 
appellant provide any evidence in his possession that 
pertained to his claims.  In fact, the letter informed the 
appellant that there was "nothing else for [him] to do at 
this time." Id.  Thus, the Board finds that the appellant 
has not received appropriate VCAA notice pertaining to his 
claims; and this procedural defect must be addressed prior to 
final appellate review.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  As such, 
the case is being returned to the RO via the AMC in 
Washington, D.C.; and the VA will notify the appellant if 
further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development action required 
by the VCAA and implementing VA regulations 
is completed, including the notification 
requirements and development procedures 
contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107. 
See also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

2.  The appellant should be afforded a VA 
orthopedic examination to ascertain the 
current nature and severity of his bilateral 
ankle disabilities.  The appellant's VA 
claims folder must be made available to the 
examiner for review in connection with the 
examination.  All necessary studies and/or 
tests should be conducted.  The examiner 
should review the applicable rating criteria 
set forth in the Rating Schedule, including 
the rating criteria set forth at 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2006), prior to 
conducting the rating examination, and 
address that rating criteria in his 
examination report.  The examiner is further 
requested to offer an opinion as to the 
degree of overall functional impairment the 
appellant experiences resulting from his 
service-connected ankle disabilities.  In 
particular, the examiner should address the 
issue of the appellant's painful ankle motion 
and whether this painful motion is 
attributable to a nonservice-connected 
disorder (such as peripheral neuropathy) or 
the appellant's service-connected right and 
left ankle disabilities.  A clear rationale 
for all opinions would be helpful, and a 
discussion of the facts and medical 
principles involved would be of considerable 
assistance to the Board.  

3.  The appellant should be provided a VA 
examination by a qualified psychiatrist to 
determine the current nature and severity of 
his service-connected major depression 
disorder.  Any other current psychiatric 
disorders should also be identified.  The 
examination report should contain detailed 
accounts of all manifestations of psychiatric 
pathology found to be present.  If there are 
different psychiatric disorders, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated with 
each disorder.  If certain symptomatology 
cannot be disassociated from one disorder or 
another, it should be specified.  The 
examiner should identify the degree of social 
and industrial impairment due to the service-
connected major depression disorder alone.  
The entire claims folder, and a copy of this 
remand, must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should be also 
asked to provide a Global Assessment of 
Functioning scale score.  The examiner should 
be informed that any diagnosis reached should 
conform to the psychiatric nomenclature and 
diagnostic criteria contained in DSM-IV.  Any 
necessary special studies or tests, including 
psychological testing, should be 
accomplished.  A complete rationale for all 
opinions and conclusions expressed should be 
given.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not 
granted, the appellant and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


